Title: William Wardlaw to Thomas Jefferson, 5 August 1815
From: Wardlaw, William
To: Jefferson, Thomas


          Dear Sir Richmond 5th Augt 1815
          I recd your favr of the 30th ut. The Lemon-acid was sent to Mr Norris’ room and left with several articles which Mr Edmond Anderson was about to pack up to go in the same stage with Mr Norris, they were not left & I presume they are in the care of Mr Anderson if you have not recd them. I have sent a note to the Sergents office informing him of your wish with respect to the notices in his hands & I have no doubt but that he will return them by this or the next mail
          I am with much respect.W Wardlaw
        